                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                   No. 5:15-CV-451-BO


  RAYMOND TARLTON, as guardian ad litem for )
  HENRY LEE MCCOLLUM, et al.,                    )
                                                 )
                         Plaintiffs,             )
                                                 )
          v.                                     )                                 ORDER
                                                 )
· KENNETH SEALEY, both individually and in his )
  offical capacity as Sheriff of Robeson County, )
  eta!.,                                         )
                                                 )
                         Defendants.             )



         This cause comes before the Court on a motion by defendants Robert E. Price and Kenneth

 Sealey to stay all proceedings in light of their intention to file a petition for writ of certiorari to the

 United States Supreme Court. [DE 305]. Plaintiffs oppose the motion to stay.

                                              DISCUSSION

         The Court presumes familiarity with the factual and procedural background of this case.

 A district court has inherent authority to manage its docket, which includes the authority to stay

 litigation pending the outcome of a decision by a court of appeals on an issue which would affect

 or control the outcome in a case before it. See Ryan v. Gonzales, 568 U.S. 57, 73 (2013); Landis

 v. N Am. Co., 299 U.S. 248, 254 (1936). When determining whether to stay proceedings, a district

 court generally considers "(1) the interests of judicial economy; (2) hardship and equity to the

moving party if the action is not stayed; and (3) potential prejudice to the non-moving party."

·Johnson v. DePuy Orthopaedics, Inc., No. 3:12-CV-2274-JFA, 2012 WL 4538642, at *2 (D.S.C.

Oct. 1, 2012) (citation omitted). "The party seeking a stay must justify it by clear and convincing
         The moving defendants have failed to demonstrate that a stay is warranted in this case. A

 further stay of this action would not promote judicial economy nor would it inflict any hardship

 on defendants Price and Sealey; as plaintiffs note, the Supreme Court grants few petitions for

 certiorari each year. Rather, the prejudice to the non-moving parties is plain. This matter has been

 pending for four years and was stayed awaiting a decision by the court of appeals. The matter was

· returned to this Court on the issuance of the mandate of the court of appeals for trial. The Court

 is unpersuaded that a stay is necessary, and it denies the motion.

                                            CONCLUSION

        For the foregoing reasons, the motion to stay all proceedings [DE 305] is DENIED. The

 clerk is DIRECTED to refer this matter to the appropriate United States Magistrate Judge to

 conduct a pretrial conference.




 ·so ORDERED, thi.s j_ day ofqctober, 2019.
                     '.           . '   '
                                                                                             . i   . ···!




                                               TERRENCE W. BOYLE
                                               CHIEF UNITED STATES
                                                                                     l'




                                                  2
